Citation Nr: 1047672	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO. 08-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of laryngeal 
cancer, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to September 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. The Veteran attended a hearing before the undersigned in 
December 2009. The appeal was remanded for additional development 
in April 2010.

As was discussed in the April 2010 remand, in May 2009, the 
Veteran submitted a statement contending that peripheral 
neuropathy and erectile dysfunction are related to service. These 
issues have been raised by the record, but still have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action. 


FINDING OF FACT

Residuals of laryngeal cancer include hoarseness of voice, a sore 
throat, and loss of voice at the end of the day or immediately 
following a yawn, but cannot be characterized as a constant loss 
of voice.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the 
residuals of laryngeal cancer have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.97, 
Diagnostic Code 6516, 6519 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO. Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
June 2009 that fully addressed all notice elements. The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence. The Veteran was also advised as to disability 
evaluations and effective dates.

2. Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled. VA has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). The RO has obtained and the Veteran has submitted VA and 
private treatment records. The Veteran was afforded a recent VA 
medical examination in May 2010. Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained. Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

Rating

The Veteran seeks entitlement to a rating in excess of 30 percent 
for residuals of laryngeal cancer. He filed the claim from which 
this appeal stems in October 2006. He claims that he experiences 
a dry throat and hoarseness due to the treatment of the cancer. 
After a careful review of the record, the preponderance of the 
evidence is against a claim for an increased rating and the 
Veteran's claim is denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant. 38 C.F.R. §§ 3.102, 
4.3, 4.7. 
 
In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. 
 
In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. Thus, the Board has considered whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.
 
Diagnostic Code 6819 governs malignant neoplasms of any specified 
part of the respiratory system. Under Diagnostic Code 6819, a 
rating of 100 percent continues for beyond the cessation of any 
surgical, x-ray, antineoplastic chemotherapy or other therapeutic 
procedure. Six months after the discontinuance of such treatment, 
the appropriate disability rating is determined by mandatory VA 
examination. If there has been no local recurrence or metastases, 
the rating is based on residuals. 38 C.F.R. § 4.97, Diagnostic 
Code 6819. As of the effective date of his claim, the Veteran was 
not undergoing radiation treatment. Additionally, there has been 
no local recurrence and there have been no metastases. Therefore, 
the Veteran's disability was rated by the RO based on residuals. 
38 C.F.R. § 4.97, Diagnostic Code 6819.

The Veteran was diagnosed with cancer of the larynx in 1999. He 
underwent surgery and radiation therapy until March 2000. The 
Veteran attends yearly follow-ups with a private physician there 
has been no recurrence of cancer. In May 2007, the Veteran's 
hoarseness was noted to be mild to moderate. It became worse as 
the day went on. He experiences a chronic cough, sore throat, and 
frequent throat clearing. 

VA treatment records have been reviewed. They show no complaints 
of or treatment for laryngeal problems, including hoarseness or 
voice problems.

Lay statements have also been reviewed. In May 2008, a neighbor 
of the Veteran's stated that the Veteran had to strain and clear 
his throat continually to talk and talking was not easy. His wife 
stated that he has a hard time talking as the day goes on or for 
extended periods. His voice becomes raspy. The Veteran complained 
at his hearing of a constant sore throat and losing his voice 
completely at the end of the day or after yawning,

The Veteran attended a VA examination in May 2010. He complained 
of hoarseness of voice and a decrease in the volume of his voice 
near the end of the day. He complained of dry throat. On 
examination, the larynx appeared normal. No history of 
hospitalization was noted. No effect on occupation or activities 
of daily living was noted. The examiner noted that the Veteran 
has lung problems but that his pulmonary issues were unrelated to 
service-connected laryngeal cancer and its residuals. The 
examiner declined to do a pulmonary function test since he would 
be unable to distinguish the residuals of laryngeal cancer from 
COPD and tuberculosis, which are related to a history of smoking.

The Veteran has been rated as 30 percent disabling under 
Diagnostic Code 6516. Under Diagnostic Code 6516, chronic 
laryngitis manifested by hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration or pre- malignant 
changes on biopsy is rated as 30 percent disabling. 38 C.F.R. § 
4.97, Diagnostic Code 6516. This is the maximum available under 
this code.

As such, the Board has considered whether a more favorable rating 
is available under any other diagnostic code. Diagnostic Codes 
6520 is not for application, as it requires pulmonary function 
tests, and the May 2010 VA examiner concluded that such tests 
would not accurately reflect the Veteran's laryngeal condition, 
as he also has COPD and tuberculosis. While the Veteran does 
experiences speech impairment, he does not experience any of the 
other symptoms required under Diagnostic Code 6521 in order for a 
50 percent rating to be assigned. Diagnostic Codes 6522, 6523, 
and 6524 are not for application was they do not reflect the 
Veteran's symptoms.

The Veteran could be rated under Diagnostic Code 6519, under 
which complete organic aphonia warrants a 60 percent evaluation 
for constant inability to speak above a whisper and warrants a 
100 percent evaluation for constant inability to communicate by 
speech. However, the Veteran's loss of speech only occurs 
following a yawn or at the end of the day. Therefore, it cannot 
be characterized as "constant." 
 
In summary, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the Veteran's larynx 
disability. Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess of 
30 percent for disability due to hoarseness residual to cancer of 
the larynx is not warranted. Because the preponderance of the 
evidence is against an allowance of an evaluation in excess of 30 
percent for the Veteran's larynx disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable. 38 
U.S.C.A. § 5107(b). See Ortiz v. Principi, 274 F.3d 1361 (2001). 
 
Extraschedular Rating 
 
Notwithstanding the above discussion, a rating in excess of the 
currently assigned 30 percent schedular evaluation for the 
Veteran's service-connected residuals of laryngeal cancer may be 
granted when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1). 
 
The Board finds no evidence that the Veteran's residuals of 
laryngeal cancer has presented such an unusual or exceptional 
disability picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b). The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. Generally, the degrees of disability specified 
(in the rating schedule) are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades of 
disability. 38 C.F.R. § 4.1. 
 
The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate. As discussed above, there 
are higher ratings for the Veteran's residuals of laryngeal 
cancer, but the required manifestations have not been shown in 
this case. The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture. The 
Veteran has not required any hospitalization or extensive 
treatment for his disability and he has not demonstrated marked 
interference with employment due to the disability. There is no 
objective evidence of any symptoms due to the service-connected 
residuals of laryngeal cancer at issue that are not contemplated 
by the pertinent rating criteria. Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996)(when evaluating an rating claim, it 
is well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.). 


ORDER

The appeal for an increased rating for residuals of laryngeal 
cancer is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


